NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

                                  :
FREDERICK SELLERS,                :
                                  :    Civil No. 19-17228(RMB)
                  Petitioner      :
                                  :
      v.                          :    MEMORANDUM AND ORDER
                                  :
THE ATTORNEY GENERAL OF           :
THE STATE OF NEW JERSEY,          :
                                  :
                  Respondent      :
                                  :

     This matter comes before the Court upon Petitioner Frederick

Sellers’ petition for writ of habeas corpus under 28 U.S.C. § 2254.

(Pet., ECF No. 1.) Petitioner is an inmate incarcerated in the

Federal Correctional Facility in Fort Dix, New Jersey “FCI Fort

Dix.” (Pet., ECF No. 1.)

     Petitioner    states   one   ground   for   relief   in   his   habeas

petition:

            On Dec. 9, 2009 I was arrested and sentenced
            in a federal court for distributing 5 or more
            kilos of cocaine. On Nov. 12, 2010 I was found
            guilty. Subsequently on April 4, 2010 [I] was
            sentenced to 188 months. Prior to my December
            9, 2009 arrest I was on State parole. 2 days
            after my arrest the Pa. Bd of probation and
            parole lodged a detainer against me. After
            numerous letters asking if they could remove
            the detainer so I could benefit from some of
            the programs the BOP offer I was rejected. The
            board had an obligation to give me a violation
            hearing 120 after my federal sentencing. After
            I wrote letters to the Parole Board I filed a
          motion to the courts of Common Pleas in
          Philadelphia. A few weeks later I contacted
          the courts and was told that if I didn’t have
          a docket number they couldn’t docket my motion
          so I thought this was my only course of action.
          Note: the courts never returned my motion.

(Pet., ECF No. 1, ¶12.)    For relief, Petitioner asks this Court to

order the Pennsylvania Board of Probation and Parole to remove the

state detainer. (Pet., ECF No. 1 at 8.)

     In Braden v. 30th Judicial District of Kentucky, 410 U.S. 484,

498-500 (1975), the Supreme Court held that a prisoner serving a

sentence imposed by one State who seeks to challenge a detainer

lodged by another State may bring a § 2254 petition in the

“demanding state.” The Court reasoned “[w]e cannot assume that

Congress intended to require [a State] to defend its action in a

distant State and to preclude resolution of the dispute by a

federal judge familiar with the law and practices of [the proper

state forum].” Id. at 499.

     Petitioner   here    challenges   a   detainer   imposed   by   the

Pennsylvania Board of Probation and Parole.1 Therefore, this Court

will transfer the petition to the proper forum, the United States

District Court, Eastern District of Pennsylvania. See Lafferty v.

St. Riel, 495 F.3d 72, 77 (3d Cir. 2007) (where a plaintiff files




1 The Court notes Petitioner has not named the proper respondent
to the petition but reserves the issue for the transferee court.
                                  2
suit in an improper forum, a district court is required by 28

U.S.C. § 1406(a) to dismiss or transfer to a proper venue).

     IT IS therefore on this 7th day of October 2019,

     ORDERED that the Clerk shall transfer this matter to the

United States District Court, Eastern District of Pennsylvania

pursuant to 28 U.S.C. § 1406(a); and it is further

     ORDERED that the Clerk shall close this matter.



                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                3
